Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior arts of Rosen (US 9,013,208) in discloses a multiplexer and logic circuitry for controlling the inputs to the multiplexer.

However, the prior arts of Rosen does not disclose a circuit, comprising: a clock gating device, comprising: a multiplexing device, wherein a selector input of the multiplexing device is coupled to a clock signal; and circuitry for generating multiplexer input signals configured to generate, and to send to inputs of the multiplexing device, a first input signal which  keeps at “0” or “1” when the selector input is at “0” and a second input signal which  keeps at “0” or “1” when the selector input is at “1”, wherein the circuitry for generating multiplexer input signals generates the first input signal and the second input signal based on a third signal a fourth signal and the clock signal and wherein the clock gating device is configurable to output based on the third signal and the fourth signal clock pulses following the clock signal one or more pulses with pulse width and location controlled by one or both of the third signal and the fourth signal or both in different time period” as recited in claim 1 and in similar claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Thien Nguyen/Primary Examiner, Art Unit 2111